Title: To James Madison from James C. Mountflorence, 3 August 1801
From: Mountflorence, James C.
To: Madison, James


					
						Sir
						Paris, August 3. 1801
					
					The Ratifications were exchanged 31 Ulto. & Mr. Thos. Appleton has been intrusted by Mr. Dawson With that of the french Govt. delivered unto him by Mr. Murray.
					Some private Letters mention that the President has thought proper to re-appoint Mr. Skipwith as Consul General, or Commissary General of Commercial Relations here.  May I hope that the said Appointment may not interfere with the one of Commercial Agent here the late President honored me with last February?  Devoted to public Service ever since & During our independence war, & thinking I may be useful to our Countrymen here by the eight years experience I have had, transacting business at this place for Citizens of the U. S. with the Offices of this Government, I would accept with gratitude the place of Consul, or Commissary of Commercial Relations at this place.  Denmark & other powers keep here, & on salary, a Commissary General, a Commissary & a vice-Commissary of Commercial Relations, and as our government does not allow any salary, I hope, sir, you would find no inconvenience in acceding to my present demand.  I have not the honor to be personally known to you; but documents of my past services must exist in the Office of the department of State.  In 1791 I had the honor to work under Mr. Jefferson, having been sent from Tenessee near him for that Purpose.  With great Respect I have the Honor to be Sir Your most obedient & most humble Servt.
					
						Js. C. Mountflorence
					



				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
